DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohnishi (US Serial No. 2008/0063981), in view of Sasada (US Serial No. 2012/0249701).
Regarding claims 1 and 3; Ohnishi teaches, in a preferred embodiment, a black ink composition comprising 6 parts black mill base D, and a mixture of polymerizable unsaturated monomer compounds [Ex4].  The black mill base D is prepared from SPECIAL BLACK 250, Actilane 421 (acrylate monomer), and DISPERBYK 168 (dispersant) [0287-0288].  
Ohnishi fails to explicitly teach a volume average particle diameter of dispersoid particles in the active energy ray curable composition is 100 nm or more but 150 nm or less, wherein the volume average particle diameter of 50 nm or 230 nm or more is 10% by mass or less.  Sasada et al. teaches a black ink composition which includes a resin-coated carbon black containing a water-soluble resin and carbon black, a water-soluble polymerizable compound, a polymerization initiator, and water, wherein an average primary particle diameter of the carbon black is 20 nm or more, and an absorbance ratio of absorbance at a wavelength of 350 nm with respect to absorbance at a wavelength of 600 nm (absorbance at a wavelength of 350 nm/absorbance at a wavelength of 600 nm), when the black ink composition is diluted 5,000-fold with water, is 1.9 or lower [abs]. Sasada et al. teaches the volume average particle diameter of the resin-coated carbon black in a dispersed state in the black ink composition is preferably from 80 nm to 200 nm, more preferably from 80 nm to 180 nm, and even more preferably from 80  Sasada et al. teaches the water soluble resin is an acrylic polymer [0234-0238] and the carbon black is, for example SPECIAL BLACK 250 [0263]. 
 Sasada et al. teaches a black when the volume average particle diameter is 200 nm or less, color reproducibility is satisfactory, and when ink droplets are ejected by an inkjet method, droplet ejection properties are excellent [0165].  When the volume average particle diameter is 80 nm or more, adhesion is satisfactory [0165].  The experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  See In re Aller, 105 USPQ 233; see MPEP §2144.05.  At the time of the filing, a person having ordinary skill in the art would have found it obvious to optimize the volume average particle diameter of the radiation curable inkjet ink composition of Ohnishi to 100 nm or more and 150 nm or less, wherein particles having a diameter of 50 nm or less and 230 nm or more are less than 10% by mass, based on the teachings of Sasada et al., and would have been motivated to do so in order to achieve good color reproducibility, excellent drop ejection, and good adhesion, as suggested by Sasada et al. [0165].
Regarding claim 4; the Examiner takes the position that “a material for forming a three-dimensional object” is an intended use limitation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim; see MPEP §2111.02, 7.37.09.  Sasada et al. does, however, teach the composition suitable for inkjet use [0005].
Regarding claim 5; Ohnishi teaches the composition is sensitive to UV radiation preferably ranging from 350 to 420 nm and that the light source is a light emitting diode [clm 14].

Claims 2, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohnishi (US Serial No. 2008/0063981), in view of Sasada (US Serial No. 2012/0249701) and Araki et al. (US Serial No. 2014/0370214).
Regarding claims 2, 6, and 7; Ohnishi teaches, in a preferred embodiment, a black ink composition comprising 6 parts black mill base D, and a mixture of polymerizable unsaturated monomer compounds [Ex4].  The black mill base D is prepared from 300 parts SPECIAL BLACK 250 (1.8 wt% of the composition, as calculated by the Examiner), 300 parts of Actilane 421 (acrylate monomer), and 400 parts of DISPERBYK 168 (dispersant; 2.4 wt% of the composition, as calculated by the Examiner) [0287-0288].  Although the composition comprises 1.8 wt% of carbon black and 2.4 wt% of the dispersant, Ohnishi contemplates larger ranges of 0.01 to 30 wt% of colorant [0136] and 0.01 to 5 wt% of dispersant [0147] in the entire composition.  Thus, in the instance the mill base comprise 500 parts SPECIAL BLACK 250, 300 parts Actilane 421, and 200 parts DISPERBYK 168; the carbon black would be present in an amount of 3 wt% based on the total composition, and the dispersant would be present in an amount of 1.2 wt% based on the total composition or 1/2.5 of the amount of the carbon black (falls within the range required by the instant claims).  Ohnishi teaches, in a preferred embodiment, the polymer dispersant is in an amount of 0.2 of the amount of the pigment [0289; white mill base E].  Although the preferred embodiment is directed to 
The Examiner notes that the instant application discloses SPECIAL BLACK 250 is preferable for use in the instant invention [Ex1]; thus the Examiner is interpreting SPECIAL BLACK 250 to have a number average particle diameter of 40nm or more but 60 nm or less, and a DBP oil absorption amount of 35g/100g or more but 55g/100g or less.  The Examiner notes that “subjected to oxidation treatment at pH 3.5 or less” is a product by process limitation.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)); see MPEP §2113.
Ohnishi teaches suitable dispersants to be employed in the present invention include SOLSPERSE 32000 [0143] and SOLSPERSE 41000 [0145], however fails to explicitly teach wherein the polymer dispersant comprises at least one acrylic block polymer having an acid value of 5 mg KOH/g or more and an amine value of 15 mg KOH/g or more.  Araki et al. teaches a radiation curable inkjet ink composition comprising polymerizable unsaturated monomer compounds [0067-0083], a pigment, such as carbon black [0178], and a dispersant such as SOLSPERSE 32000, SOLSPERSE 41000 or BYKJET 9151 (acrylic block polymer having an acid value of 8 prima facie obvious to substitute art-recognized functional equivalents known for the same purpose (See MPEP § 2144.06).

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohnishi (US Serial No. 2008/0063981), in view of Sasada (US Serial No. 2012/0249701).
Regarding claim 8; Ohnishi teaches, in a preferred embodiment, a black ink composition comprising 6 parts black mill base D, and a mixture of polymerizable unsaturated monomer compounds [Ex4].  The black mill base D is prepared from SPECIAL BLACK 250, Actilane 421 (acrylate monomer), and DISPERBYK 168 (dispersant) [0287-0288].  
Ohnishi fails to explicitly teach a volume average particle diameter of dispersoid particles in the active energy ray curable composition is 100 nm or more but 150 nm or less, wherein the volume average particle diameter of 50 nm or 230 nm or more is 10% by mass or less.  Sasada et al. teaches a black ink composition which includes a resin-coated carbon black containing a water-soluble resin and carbon black, a water-soluble polymerizable compound, a polymerization initiator, and water, wherein an average primary particle diameter of the carbon black is 20 nm or more, and an absorbance ratio of absorbance at a wavelength of 350 nm with respect to absorbance at a wavelength of  lower [abs]. Sasada et al. teaches the volume average particle diameter of the resin-coated carbon black in a dispersed state in the black ink composition is preferably from 80 nm to 200 nm, more preferably from 80 nm to 180 nm, and even more preferably from 80 nm to 170 nm [0165].  Sasada et al. teaches the water soluble resin is an acrylic polymer [0234-0238] and the carbon black is, for example SPECIAL BLACK 250 [0263]. 
 Sasada et al. teaches a black when the volume average particle diameter is 200 nm or less, color reproducibility is satisfactory, and when ink droplets are ejected by an inkjet method, droplet ejection properties are excellent [0165].  When the volume average particle diameter is 80 nm or more, adhesion is satisfactory [0165].  The experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  See In re Aller, 105 USPQ 233; see MPEP §2144.05.  At the time of the filing, a person having ordinary skill in the art would have found it obvious to optimize the volume average particle diameter of the radiation curable inkjet ink composition of Ohnishi to 100 nm or more and 150 nm or less, wherein particles having a diameter of 50 nm or less and 230 nm or more are less than 10% by mass, based on the teachings of Sasada et al., and would have been motivated to do so in order to achieve good color reproducibility, excellent drop ejection, and good adhesion, as suggested by Sasada et al. [0165].
Regarding claim 9; the Examiner takes the position that “is used for inkjet” is an intended use limitation.  A recitation of the intended use of the claimed invention must 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JESSICA M ROSWELL/           Primary Examiner, Art Unit 1767